DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/20 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground pin at the flexible PCB adapter” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claims 1, are objected to because of the following informalities:  
Re claim 1, in line 10, replace “a display panel” with “the display panel”.
Regarding claims 2-9, in line 1, replace “The detection circuit for a display panel” with “The detection circuit for the display panel”.
Re claim 10, in line 10, replace “a display panel” with “the display panel”.
Regarding claims 11-18, in line 1, replace “The detection circuit for a display panel” with “The detection circuit for the display panel”.
Re claim 20, in line 1, replace “The detection method for a detection circuit of a display panel” with “The detection method for the detection circuit of the display panel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “a detection signal receiving terminal”.  It is unclear whether this is referring to the receiving terminal of the detection signal wire recited in claim 1, line 6.  For examination purposes, it is interpreted that the “detection signal receiving terminal” and “receiving terminal” are the same.
Claims 5-6 are dependent on claim 4 and are therefore also rejected based on their dependency.
Claim 13-16 disclose similar limitations as that of claim 4-6 and is therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumaki, US 20110175800 in view of Wurzel et al., US 20130082843 
(Reproduced Fig. 1 of Mizumaki below)

    PNG
    media_image1.png
    655
    526
    media_image1.png
    Greyscale

Regarding claim 1, Mizumaki discloses a detection circuit for a display panel (Fig. 1; Liquid crystal display device 30), comprising a display panel (Fig. 1; display panel 1), a flexible printed circuit board (PCB) adapter (Fig. 1; fpc board 2 with devices 31-32 being an adapter as it connects to the FPC 2), and a module lighting fixture (Fig. 1; host system 34; ¶ [0061]: “host system 34 can carry out a preventative control, such as turning off a backlight of the liquid crystal display device 30” , therefore is a lighting fixture), 
wherein the display panel is rectangular (Fig. 1 shows panel 1, which is similar to the rectangular panel shown in Fig. 6, panel 102) and includes a display area and a non-display area (Fig. 1; the area of circuitry 3-6 being a non-display area and the area in the center which circuitry 3-6 is not included being a display area), and the non-display area accommodates a 
the flexible PCB adapter is disposed at a pin wire of a receiving terminal of the detection signal wire (Fig.1; FPC 2 to a terminal T3 and T1which receives a signal from circuit 31, therefore is a receiving terminal; adaptor including 31-33 is at the terminals T1, T3) between the display panel and the module lighting fixture (Fig. 1; FPC 2/ device 31-33 is between the display panel 1 and host system 34);
the module lighting fixture is disposed at one end of the flexible PCB adapter (Fig. 1; host system 34 is disposed at the other end of device 31-33 away from the panel area) to make the detection circuit for a display panel form a closed loop (Fig. 1; wiring lines 5 and 6 form a closed loop in circuit 33 as circuit 33 is used to detect a broken condition of the device 30 and voltage/current measurements inherently rely on a closed current loop (i.e source to ground) in order for current flow) and detect whether there is a defect on the display panel or not (¶ [0053], [0061]; a broken condition of the display 1 and fpc 2 is determined based on the signals which is fed to the host system 34, and host system 34 turns on/off backlight based on signals received).
Mizumaki is silent wherein the defect on the display panel is a crack. However, Wurzel is in the field of LCD defect detection devices and teaches wherein a defect on the panel is a crack (Fig. 4; trace 20 on display panel 60; ¶ [0120]; trace 20 resistance indicative of fracture (i.e. crack)).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the crack detection line of Wurzel into the detection device of Mizumaki in order to determine whether cracks in a non-display area are present. One would be motivated to perform such an assessment so that identification of the location of the crack in multiple areas of the display panel can be made without the need for additional wiring. 

Regarding claim 3, Mizumaki in view of Wurzel discloses all the limitations of claim 2. Mizumaki is silent wherein the non-display area is separated into a first non-display area, a second non-display area, a third non-display area, and a fourth non-display area.  Wurzel teaches wherein the non-display area is separated into a first non-display area, a second non-display area, a third non-display area, and a fourth non-display area (Fig. 4; four sides of the display being a first to fourth non-display area). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the display design of Wurzel into the detection device of Mizumaki in order to maximize the area of a display device for the benefit of having multiple information being displayed and to detect defects in the four sides of the display.
Regarding claim 4, Mizumaki in view of Wurzel discloses all the limitations of claim 1.  Mizumaki discloses wherein the detection signal wire comprises a detection signal receiving terminal and a detection signal transmitting terminal (Fig. 1; terminals T1, T3 being receiving terminals and T2, T4 being signal transmitting terminals or vice versa).

Regarding claim 7, Mizumaki discloses wherein the flexible PCB adapter, the detection signal wire, and the module lighting fixture are in series with each other (Fig. 1; Signal wire to FPC2 to host system 34 are connected in a line from the wiring 5, 6 to host 34, therefore current flows from wiring to system 34).
Regarding claim 8, Mizumaki teaches wherein a detection resistor is disposed on the flexible PCB adapter (Para [0064]; multiple wiring is disposed on the device 31-33; wiring inherently comprises a resistance and the resistance is compared to a reference.  Note: claim does not disclose relationship between the detection resistor and the other elements nor the functionality, therefore any element with a resistance meets the claim limitation).
Regarding claim 9, Mizumaki as modified discloses the detection circuit for a display panel as claimed in claim 8.  Mizumaki is silent wherein resistance of the detection resistor is 
Regarding claim 10, Mizumaki discloses a detection circuit for a display panel (Fig. 1; Liquid crystal display device 30), comprising a display panel (Fig. 1; display panel 1), a flexible printed circuit board (PCB) adapter (Fig. 1; fpc board 2 with devices 31-32 being an adapter as it connects to the FPC 2), and a module lighting fixture (Fig. 1; host system 34; ¶ [0061]: “host system 34 can carry out a preventative control, such as turning off a backlight of the liquid crystal display device 30” , therefore is a lighting fixture), wherein
the display panel includes a display area and a non-display area (Fig. 1; the area of circuitry 3-6 being a non-display area and the area in the center which circuitry 3-6 is not included being a display area), and the non-display area further accommodates a detection signal wire (Fig. 1; short-circuit wiring lines 5 and 6) and a driving integrated circuit (IC) (Fig. 1; driver chips 3);
the flexible PCB adapter is disposed at a pin wire of a receiving terminal of the detection signal wire (Fig.1; FPC 2 to a terminal T3 and T1which receives a signal from circuit 31, therefore is a receiving terminal; adaptor including 31-33 is at the terminals T1, T3) between the 
the module lighting fixture is disposed at one end of the flexible PCB adapter (Fig. 1; host system 34 is disposed at the other end of device 31-33 away from the panel area) to make the detection circuit for a display panel form a closed loop that detects whether there is a defect on the display panel or not (¶ [0053], [0061]; a broken condition of the display 1 and fpc 2 is determined based on the signals which is fed to the host system 34, and host system 34 turns on/off backlight based on signals received).
Mizumaki is silent wherein the defect on the display panel is a crack. However, Wurzel is in the field of LCD defect detection devices and teaches wherein a defect on the panel is a crack (Fig. 4; trace 20 on display panel 60; ¶ [0120]; trace 20 resistance indicative of fracture (i.e. crack)).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the crack detection line of Wurzel into the detection device of Mizumaki in order to determine whether cracks in a non-display area are present. One would be motivated to perform such an assessment so that identification of the location of the crack in multiple areas of the display panel can be made without the need for additional wiring. 
Regarding claim 11, Mizumaki in view of Wurzel discloses the circuit as claimed in claim 10. Mizumaki is silent wherein area of the display area is greater than area of the non-display area Wurzel teaches wherein area of the display area is greater than area of the non-display area (Fig. 4; active display 66 vs. peripheral area 64; see also fig. 3 showing a greater area for the active display area). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the display area of Wurzel into the 
Regarding claim 12, Mizumaki as modified discloses the detection circuit for a display panel as claimed in claim 11. Mizumaki is silent wherein the non-display area is separated into a first non-display area, a second non-display area, a third non-display area, and a fourth non-display area.  Wurzel teaches wherein the non-display area is separated into a first non-display area, a second non-display area, a third non-display area, and a fourth non-display area (Fig. 4; four sides of the display being a first to fourth non-display area). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the display design of Wurzel into the detection device of Mizumaki in order to maximize the area of a display device for the benefit of having multiple information being displayed and to detect defects in the four sides of the display.
Regarding claim 13, Mizumaki discloses wherein the detection signal wire comprises a detection signal receiving terminal and a detection signal transmitting terminal(Fig. 1; terminals T1, T3 being receiving terminals and T2, T4 being signal transmitting terminals or vice versa).
Regarding claim14, Mizumaki as modified discloses the detection circuit for a display panel as claimed in claim 13.  Mizumaki is silent wherein the detection signal wire is disposed at the first non-display area, the second non-display area, and the third non-display area, and the detection signal receiving terminal and the detection signal transmitting terminal are both let out from the fourth non-display area. Wurzel teaches wherein the detection signal wire is disposed at the first non-display area, the second non-display area, and the third non-display area, and a detection signal receiving terminal and a detection signal transmitting terminal are both let out 
Regarding claim 16, Mizumaki discloses wherein the flexible PCB adapter, the detection signal wire, and the module lighting fixture are in series with each other (Fig. 1; Signal wire to FPC2 to host system 34 are connected in a line from the wiring 5, 6 to host 34, therefore current flows from wiring to system 34).
Regarding claim 17, Mizumaki teaches wherein a detection resistor is disposed on the flexible PCB adapter (Para [0064]; multiple wiring is disposed on the device 31-33; wiring inherently comprises a resistance and the resistance is compared to a reference.  Note: claim does not disclose relationship between the detection resistor and the other elements nor the functionality, therefore any element with a resistance meets the claim limitation).
Regarding claim 18, Mizumaki as modified discloses the detection circuit for a display panel as claimed in claim 17. Mizumaki is silent wherein resistance of the detection resistor is eight thousand ohms, and input voltage of the module lighting fixture is three volts. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired value of resistance and voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would be motivated to provide an 8k ohm resistance for the purpose of detecting resistance changes in the detection wire by employing a detection resistance which employs the characteristics of the detection wire and to .
Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumaki, US 20110175800 in view of Wurzel et al., US 20130082843 in view of Watanabe, US 20140368763
Regarding claim 6, Mizumaki in view of Wurzel discloses all the limitations of claim 4.  Mizumaki as modified is silent wherein the detection signal transmitting terminal is directly grounded, and the detection signal receiving terminal is electrically connected to a ground pin at the flexible PCB adapter.  However, Watanabe discloses wherein a detection signal transmitting terminal is directly grounded (Fig. 3; resistance meter 13 to connection to housing 15 which is grounded), and a detection signal receiving terminal is electrically connected to a ground pin at a flexible PCB adapter (Fig. 3; other terminal of meter 13 with grounding wiring 4c and 4b of FPC 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a grounded terminal as taught by Watanabe into the device of Mizumaki as modified for the benefit of inspecting a grounding connection. One would be motivated to modify the device of Mizumaki in order to check ground connections are intact so that the display is not distorted from outside influence due to the disconnection from grounding. 
Regarding claim 15, Mizumaki in view of Wurzel discloses all the limitations of claim 13. Mizumaki as modified is silent wherein the detection signal transmitting terminal is directly grounded, and the detection signal receiving terminal is electrically connected to a ground pin at the flexible PCB adapter. However, Watanabe discloses wherein a detection signal transmitting terminal is directly grounded (Fig. 3; resistance meter 13 to connection to housing 15 which is . 

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumaki, US 20110175800 in view of Jia et al., US 20170199439
Regarding claim 19, Mizumaki discloses a detection method for a detection circuit of a display panel (Fig. 1; Liquid crystal display device 30), wherein the display panel includes a display area and a non-display area (Fig. 1; the area of circuitry 3-6 being a non-display area and the area in the center which circuitry 3-6 is not included being a display area), the non-display area further comprises a detection signal wire (Fig. 1; short-circuit wiring lines 5 and 6) and a driving integrated circuit (IC) (Fig. 1; driver chips 3), the detection signal wire is separated into a detection signal receiving terminal (Fig.1; FPC 2 to a terminal T3 which receives a signal from circuit 31, therefore is a receiving terminal) and a detection signal transmitting terminal (Fig. 1; Terminals T4), and the method comprises the following steps:
S10, providing a detection circuit of a display panel (Fig. 1; display panel 1 with short circuit wiring 5, 6), a flexible printed circuit board (PCB) adapter (Fig. 1; fpc board 2 with devices 31-32 being an adapter as it connects to the FPC 2), and a module lighting fixture (Fig. 
S20, electrically connecting one terminal of the flexible PCB adapter to the detection signal receiving terminal of the detection circuit of the display panel (Fig. 1; FPC 2/ device 31-33 is connected to the display panel 1 at one end);
S30, electrically connecting other terminal of the flexible PCB adapter to a voltage input terminal of the module lighting fixture (Fig. 1; FPC 2/ device 31-33 is connected to the host system 34 at the other end);
Mizumaki is silent in using a measuring instrument to measure a voltage value of a voltage test terminal. However, Jia teaches using a measuring instrument to measure a voltage value of a voltage test terminal (Para [0078]; Fig. 1; multimeter connected to points A and B which can detect a voltage value). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the multimeter of Jia into the device of Mizumaki for the benefit of detecting a voltage or resistance value of a test line in a display.  One would be motivated to detect a voltage value concerning the test line since the electrical characteristics of the test line would be indicative of a defect such as a crack or a chip. 
Regarding claim 20, Mizumaki as modified discloses the detection method for a detection circuit of a display panel as claimed in claim 19.  Mizumaki is silent in wherein the measuring instrument is a multimeter or a voltmeter.  Jia teaches wherein the measuring instrument is a multimeter or a voltmeter (Para [0049]; Fig. 1; multimeter connected to points A and B to determine crack).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the multimeter of Jia into the device of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.